DETAILED ACTION
Summary and Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Application No. 17/216,240 filed 3/29/2021.
Claim 1 is cancelled and claims 2-21 are new with the preliminary amendment filed 9/20/2021.
Claims 2-21 are pending.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 112, second paragraph.
Claims 15-21 are rejected under 35 U.S.C. 101.
Claims 2-8, 15, and 19 are rejected for nonstatutory double patenting.
Priority
The instant application is a continuation of US Application 16/274,116, now US Patent 10,963,360 filed 2/12/2019, which is a continuation of US Application 15/530,187, now US Patent 10,204,026 filed 12/8/2016, which claims priority to US Provisional Application 62/264,845 filed 12/8/2015.  US application 16/274,116 is also a Continuation in Part of US Application 14/688,865, now US Patent 10,599,697 filed 4/16/2015, which is a Continuation In Part of US Application 14/214,410, now US Patent 9,477,733, filed 3/14/2014, and also claims priority to US Provisional Application 61/980,525 filed 4/16/2014.  US Application 14/214,410 also claims priority to US Provisional Application 61/802,353 filed 3/15/2013.  Priority claims are acknowledged.  


Information Disclosure Statement
The information disclosure statement filed 8/9/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16 “wherein the topic words” should be “wherein the one or more topic words”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 15 recite “the given topic” in the “determining” limitation.  There is a lack of antecedent basis for this limitation in the claim.  
The remaining claims are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification at para. 0227 states the invention can be implemented in software alone.  The specification also describes parts of the system at paras. 0079, 0129, 0131, and 0135 are being virtual machines (i.e., software machines).  In order for a system claim to be deemed statutory subject matter, it must include physical/hardware components.  The system of claims 15-21, under the broadest reasonable interpretation in light of the specification as cited above, includes an interpretation of a purely software system.  Accordingly, claims 15-21 are directed to nonstatutory subject matter.  
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 8 of U.S. Patent No. 10,204,026.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘026 patent recite essentially the same limitations with additional details.  Therefore, the claims of the ‘026 patent anticipate the claims of the instant application.  Independent claims 2 and 15 of the instant application correspond to claims 1 and 6, respectively, of the ‘026 patent.  These are shown in the table below with their differences shown in bold.  Dependent claims 3, 4, 6, and 19 of the instant application correspond to claims 2, 3, 5, and 8, respectively, of the ‘026 patent because they recite essentially the same limitations.  Claims 5, 7, and 8 of the instant application correspond to claim 1 of the ‘026 patent because they each recite limitations recited in claim 1 of the ‘026 patent.  For these reasons, claims 2-8, 15, and 19 of the instant application are rejected on the ground of nonstatutory anticipatory type double patenting over claims 1-3, 5, 6 and 8 of US Patent 10,204,026.

Instant Application
US Patent 10,204,026
2. A method comprising:



at a computer system having real-time access to a data stream including a plurality of electronic communications, the computer system including at least one processor communicatively connected to a memory, executing instructions to cause the computer system to perform:
     receiving a collection of topics, associated topic word probabilities in conjunction with a statistical topic model, and a set of documents associated with the collection of topics;

     truncating the set of documents to form a truncated document set that includes documents having an aggregate topic word probability that meets truncation criteria;




     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
     for one or more topic words in the truncated document set, identifying topic fragments including the one or more topic words and one or more non-stopwords, wherein identifying the topic fragments includes iterating from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective non-stopwords are identified; and





     generating a topic label for the truncated document set including one or more of the identified topic fragments.
1. A method for generating topic labels from statistical topic models associated with a plurality of electronic communications, the method comprising:
at a computer system having real-time access to a data stream including the plurality of electronic communications, the computer system including a plurality of processors and memory storing programs for execution by the processors:

    receiving  a collection of topics derived from the plurality of electronic communications, associated topic word probabilities for a given topic in conjunction with a statistical topic model, and documents associated with each topic;     truncating a document set to include documents having an aggregate topic word probability that meets truncation criteria;
     reweighting the probabilities for each topic word in the truncated document set for a given topic based on the frequency that the topic word appears across the collection of topics;
     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
      for one or more topic words in the truncated document set: iterating backwards from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective first non-stopwords are identified;
          iterating forwards from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective second non-stopwords are identified; and
     identifying topic fragments from the one or more topic words and the respective first and second non-stopwords; and
     generating a topic label for the truncated document set based on the identified topic fragments.
15.  A system including



 one or more processors and memory storing one or more programs to be executed by the one or more processors, the one or more programs including instructions for:

     receiving a collection of topics, associated topic word probabilities in conjunction with a statistical topic model, and a set of documents associated with the collection of topics;

    truncating the set of documents to form a truncated document set that includes documents having an aggregate topic word probability that meets truncation criteria;






     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
     for one or more topic words in the truncated document set, identifying topic fragments including the one or more topic words and one or more non-stopwords, wherein identifying the topic fragments includes iterating from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective non-stopwords are identified; and




     generating a topic label for the truncated document set including one or more of the identified topic fragments.
6.  A system for generating topic labels from statistical models associated with a plurality of electronic communications, the system including:
     one or more processors; and
     physical memory storing one or more programs to be executed by the one or more processors, the one or more programs including instructions for:
     receiving a collection of topics derived from the plurality of electronic communications, associated topic word probabilities for a given topic in conjunction with a statistical topic model, and documents associated with each topic;
     truncating a document set to include documents having an aggregate topic word probability that meets truncation criteria;

     reweighting the probabilities for each topic word in the truncated document set for a given topic word based on the frequency that the topic word appears across the collection of topics;

     determining, for each document in the truncated document set for the given topic, an aggregated topic word probability;
     for one or more topic words in the truncated document set: iterating backwards from one or more topic words and storing stopwords positioned relative to the one or more topic words until respective first non-stopwords are identified;
     iterating forwards from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective second non-stopwords are identified; and
    identifying topic fragments based on the one or more topic words and the respective first and second non-stopwords; and
     generating a topic label for the truncated document set based on the identified topic fragments.


Claims 2-8, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,963,360.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘360 patent recite essentially the same limitations with additional details.  Therefore, the claims of the ‘360 patent anticipate the claims of the instant application.  Independent claims 2 and 15 of the instant application correspond to claims 1 and 6, respectively, of the ‘360 patent.  These are shown in the table below with their differences shown in bold.  Dependent claims 3-6 and 19 of the instant application correspond to claims 2-5 and 8, respectively, of the ‘360 patent because they recite essentially the same limitations.  Claims 7 and 8 of the instant application correspond to claim 1 of the ‘360 patent because they each recite limitations recited in claim 1 of the ‘360 patent.  For these reasons, claims 2-8, 15, and 19 of the instant application are rejected on the ground of nonstatutory anticipatory type double patenting over claims 1-6 and 8 of US Patent 10,963,360.

Instant Application
US Patent 10,963,360
2. A method comprising:



at a computer system having real-time access to a data stream including a plurality of electronic communications, the computer system including at least one processor communicatively connected to a memory, executing instructions to cause the computer system to perform:
     receiving a collection of topics, associated topic word probabilities in conjunction with a statistical topic model, and a set of documents associated with the collection of topics;


     truncating the set of documents to form a truncated document set that includes documents having an aggregate topic word probability that meets truncation criteria;
     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
     for one or more topic words in the truncated document set, identifying topic fragments including the one or more topic words and one or more non-stopwords, wherein identifying the topic fragments includes iterating from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective non-stopwords are identified; and
     generating a topic label for the truncated document set including one or more of the identified topic fragments.
1.  A method for generating topic labels from statistical topic models associated with a plurality of electronic communications, the method comprising:
at a computer system having real-time access to a data stream including the plurality of electronic communications, the computer system including a plurality of processors and memory storing programs for execution by the processors:

     receiving a collection of topics derived from the plurality of electronic communications, associated topic word probabilities for a given topic in conjunction with a statistical topic model, and a set of documents associated with each topic;
     truncating a document set to include documents having an aggregate topic word probability that meets truncation criteria;

     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
     for one or more topic words in the truncated document set, identifying topic fragments including the one or more topic words and one or more non-stopwords, wherein identifying topic fragments includes iterating backwards and forwards from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective non-stopwords are identified; and
    generating a topic label for the truncated document set including one or more of the identified topic fragments.
15.  A system 


including one or more processors and memory storing one or more programs to be executed by the one or more processors, the one or more programs including instructions for:
     receiving a collection of topics, associated topic word probabilities in conjunction with a statistical topic model, and a set of documents associated with the collection of topics;

    truncating the set of documents to form a truncated document set that includes documents having an aggregate topic word probability that meets truncation criteria;
     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
     for one or more topic words in the truncated document set, identifying topic fragments including the one or more topic words and one or more non-stopwords, wherein identifying the topic fragments includes iterating from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective non-stopwords are identified; and
     generating a topic label for the truncated document set including one or more of the identified topic fragments.
6.  A system for generating topic labels from statistical topic models associated with a plurality of electronic communications, the system including one or more processors and memory storing one or more programs to be executed by the one or more processors, the one or more programs including instructions for:
     receiving a collection of topics derived from the plurality of electronic communications, associated topic word probabilities for a given topic in conjunction with a statistical topic model, and documents associated with each topic;
     truncating a document set to include documents having an aggregate topic word probability that meets truncation criteria;

     determining, for each document in the truncated document set for the given topic, an aggregate topic word probability;
     for one or more topic words in the truncated document set identifying topic fragments including the one or more topic words and one or more non-stopwords, wherein identifying topic fragments includes iterating backwards and forwards from the one or more topic words and storing stopwords positioned relative to the one or more topic words until respective non-stopwords are identified; and
     generating a topic label for the truncated document set including one or more of the identified topic fragments.


Additional Prior Art
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, and nonstatutory double patenting set forth in this Office action.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Kirshenbaum (US Patent Pub 2013/0110839) discloses a system and method for analysis of a document to determine concepts.
Crow et al. (US Patent 6,665,661) discloses a system and method for text analysis for data mining.
Newman (US Patent Pub 2003/0110162) discloses a system and method for subject indexing of emails (i.e., electronic communications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30AM-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163